Citation Nr: 1802038	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, status post open reduction with wire fixation fractured left third and fourth metatarsals shafts left foot; status post synovectomy and arthroplasty with residual scars.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran had an uncharacterized period of service from April 1975 to June 1975 and active duty service from December 1976 to December 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to service connection for right hip and right knee disorders, claimed as secondary to his service-connected left foot disability; however, the Agency of Original Jurisdiction (AOJ) has not yet certified those matters to the Board.  As the AOJ may still be taking action on this issue, the Board will not accept jurisdiction over it at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.
	
Although the issue of entitlement to a TDIU was not certified for appeal, such matter was raised at the Veteran's October 2016 Board hearing in connection with his claim for an increased rating for his left foot disability.  Therefore, the issue of entitlement to TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his left foot disability.  In this regard, the Board observes that he was last examined by VA in September 2012.  Thereafter, at his October 2016 Board hearing, he testified that such disability had increased in severity.  Furthermore, he reported shooting pain, numbness, and tingling associated with his left foot disability; however, it does not appear that such symptoms were addressed in connection with the February 2010 or September 2012 VA examinations.  Consequently, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the claim for a TDIU, as indicated in the Introduction, such is considered part and parcel of the Veteran's claim for an increased rating for his left foot disability.  See Rice, supra.  However, the Board finds that further development is necessary for a fair adjudication of such claim. Therefore, on remand, the Veteran should be provided appropriate notice regarding the information and evidence necessary to substantiate a TDIU claim and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, he testified that he received treatment through the VA facility in Tucson, as well as private physician, to include Drs. Martin, Quint, Powders, and Cheleuitte.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination so as to determine the current nature and severity of his service-connected left foot disability.  The record, including a complete copy of this remand, must be made available for review in connection with the examination.  All indicated tests and studies should be undertaken.  

(A)  The examiner should describe the nature and severity of all manifestations of the Veteran's left foot disability.  In this regard, the examiner should specific indicate whether such disability results in neurologic impairment in light of his reports of radiating pain, numbness, and tingling, and, if so, the nature and severity of such impairment. 

(B)  In assessing the Veteran's left foot disability, the examiner should also examine the right foot and note any material differences in functionality.

(C)  If the Veteran endorses experiencing flare-ups of his left foot disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  If the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the examination as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(D)  The examiner should describe the size and nature of all scars associated with the Veteran's left foot disability. 

(E)  The examiner should describe the functional impairment resulting from the Veteran's left foot disability.

A rationale should be provided for all opinions offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

